DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/688,818, filed November 19, 2019 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 25, 2022 has been entered.

Response to Amendments
The amendment filed May 25, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/688,818, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks, Examiner acknowledges Claims 1, 2, 4-5, 8, 14, and 20 have been amended, with Claim 12 (previously left blank) previously canceled. Claims 1-11 and 13-21 remain pending in the application. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/688,818, which include: Remarks containing Applicant’s arguments.
Regarding Applicant’s Remarks for Claims 1, 2, 4, 6-7, 9-10, 13, and 20 under 35 U.S.C. 103 as being unpatentable over Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial, last committed September 19, 2019 [hereafter referred as Heno]; for Claims 3, 5, and 14-17 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler]; for Claims 8 and 21 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen, in further view of Heno as applied to Claim 1; in even further view of Brownlee, Jason, A Gentle Introduction to the Gradient Boosting Algorithm for Machine Learning, retrieved from web.archive.org, published 11/20/2018 [hereafter referred as Brownlee]; for Claim 18 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler as applied to Claim 14; in even further view of Brownlee; for Claim 11 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen, in further view of Heno as applied to Claim 1; in even further view of Potapenkov, Pavel, Advocating YAML as DSL, published 2/23/2017 [hereafter referred as Potapenkov]; and for Claim 19 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler as applied to Claim 14; in even further view of Potapenkov, Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the majority of Applicant’s arguments are directed to Applicant’s newly amended claim limitations that were not previously entered, such that these amended limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. However, Examiner has noted Applicant’s arguments contain certain assertions, which will be addressed in the following paragraphs.  
Regarding Applicant’s Remarks:
“Naughton appears to show a decision system which supports a simplified rules syntax so that non-programmers may define and edit decisions. [Naughton, Para. 28 .. ] Naughton also appears to show that a decision engine is configured to load a decision and parse the decision to create a directed acrylic graph model representing the relationships between decisions, rules, and data from data providers. [Naughton, Para. 29.] 
Nguyen appears to show a system for automatically building, trainings, and productionizing predictive models which may be used to generate a predictive output. [Nguyen, Para. 21.]
Heno appears to show a Python Shapley Additive explanation (SHAP) library for facilitating an understanding of feature importance and impact direction to a target variable. [Heno, P. 1.]
However, none of Naughton, Nguyen, nor Heno, whether considered alone and/or in combination, show a method implemented by one or more data processors forming part of at least one computing device, the method comprising: (a) receiving, by an application, data comprising a specification that defines a plurality of trained machine learning (ML) models; generating, by the application, a user interface (UI); (b) displaying, in the UI, a list of the plurality of trained ML models; or (c) processing, by the application, a received user selection of a particular trained ML model from the list of the plurality of trained ML models; parsing, by the application, a model description of the particular trained ML model; creating, by an engine factory, an instance of an engine based on the model description; displaying, in the UI, a request for a prediction and an associated explanation using the instance of engine; receiving, by the UI, user input data comprising a requested prediction, the user input data comprising influencer values of one or more influencers; and determining and providing, by the instance of the engine, the requested prediction and the associated explanation based on the user input data, such as is recited in claim 1, as presently amended.
The Examiner alleged that Naughton shows receiving, by an application, data comprising a specification that defines a trained ML model. [Office Action, P. 6.] However, even assuming for the sake of argument that Naughton is considered to show receiving data comprising a specification that defines a trained ML model, which Applicant does not concede is shown in Naughton, it is submitted that Naughton fails to show currently amended claim language. For example, Naughton fails to show receiving, by an application, data comprising a specification that defines a plurality of trained machine learning (ML) models. In other words, even assuming that Naughton is considered to show the receipt of data comprising a specification which defines a trained ML model, it is noted that Naughton does not show or suggest that the specification defines a plurality of trained ML models.”
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner points out that the majority of Applicant’s above argument is directed to the newly amended limitations that were not previously entered. However, Examiner points out that Applicant’s above argument includes an assertion that Naughton does not show “receiving data comprising a specification that defines a trained ML model”, which Examiner finds to be not persuasive. Examiner notes that this assertion is directed to Applicant’s previously entered limitation “receiving, by an application, data comprising a specification that defines a trained machine learning (ML) model”. Examiner reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Under its broadest reasonable interpretation, the term “specification” broadly recites a description. Hence, Applicant’s above recited limitation broadly recites receiving data that includes description information that describes a trained ML model. While Applicant acknowledges that the decision system taught in Naughton receives and parses decision information that define data, relationships, and rules for a decision, Applicant stops short of acknowledging that this decision information is provided as a text-based description that includes information that defines a trained ML model. As indicated in the Final Office Action mailed February 28, 2022, Naughton teaches a decision engine receiving decision definition data in a text-based format that defines the sources of data, variables, and prediction models, where each prediction model is defined by a prediction model name and version in the provided format shown in Naughton Figure 4, element 411. Figure 8, [0109], [0129]-[0130], and Figure 14 further teaches an example of this description that references a prediction model and corresponding version (“prediction-service-us-income-2p0p0”). The decision engine contained in the decision system applies data to the specified prediction models to request a prediction to produce prediction results (Naughton [0029]: “Decisions may incorporate a variety of rules, data sources, and predictions. … the decision engine is configured to load a decision and parse the decision to create a directed acyclic graph model representing the relationships between decisions, rules, and data from data providers. Decisions may be organized, for example, in a decision tree that defines the sources of data, variables and models to be loaded for each level of the tree. In response to a request for a decision, the decision service traverses the tree beginning at the node for the requested decision and including the sub-decisions, through n number of levels of decisions. The decision engine walks the tree to determine data required for the decision and pre-fetches or not data for decisions further in the decision tree based on configuration … the decision service can be configured to wait to fetch data until executing a decision or requesting a prediction that uses the data.”). In particular, Naughton teaches that these prediction models are machine learning models stored in a registry database and accessed by the data modeling and prediction service, and that the data modeling and prediction service within the decision engine receives these prediction requests (i.e., from the decision engine, through the parsing of this decision information) and delegates the request to a specific prediction model. A person having ordinary skill in the art would understand that machine learning based prediction models generating prediction results are trained ML models. Hence, this decision definition information provided to the decision engine that includes the definition of the prediction model (i.e., name and version) corresponds to information that defines a trained ML model (Naughton [0044]: “A decision may also reference a prediction from a service that applies prediction models (e.g., user defined prediction rules or machine learning models) to generate prediction results … decisions may reference predictions exposed by the prediction data provider 130. If a decision references a prediction, decision engine 114 can generate a prediction request to the data provider 130 and receive the prediction result.”; [0068]: “… data modeling and prediction service 240 receives prediction requests and delegates the request to a specific model if the specific model is specified with the prediction request or to a prediction model 244 selected based on rules. … The currently active prediction models may be set in configuration of service 240.”; [0080]: “… data modeling and prediction 340 stores prediction models 344 in registry 342 … each of … data modeling and prediction service 340 may have its own associated database.”; [0087]: “A decision may also reference a prediction from data modeling prediction services 340. Data modelling and prediction service 340 maintains predictions models that can receive a prediction input and generate a predictions score. … decision engine 354 can communicate with data layer 370 to collect the data sources as described above … pass the data source instances or other data to the prediction service 340 … receive the results of the requested prediction from the prediction service 340. The instance of the prediction, the version, and data used to generate the prediction may be stored in data warehouse 360.”; and [0098]: “As indicated at 411, a decision may further reference a prediction model used by a prediction service (e.g., data modelling and prediction service 240, 340). The “name” specifies the name of a prediction model and “version” specifies the version of the prediction model.”). Hence, the Naughton reference is within the scope of the Applicant’s claimed invention, and thus Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Examiner further points out that Applicant’s newly amended limitation “… receiving, by an application, data comprising a specification that defines a plurality of trained machine learning (ML) models …” exhibits an 112(a) lack of written description issue that is further discussed in the relevant sections indicated below. At the same time, Examiner points out that this newly amended limitation does not overcome the teachings found in Naughton with respect to the Applicant’s claimed invention. As indicated earlier, Naughton [0029] teaches that in general “Decisions may be organized, for example, in a decision tree that defines the sources of data, variables and models to be loaded for each level of the tree.”. Naughton Figure 14 shows a plurality of text-based decision definitions (e.g., “preapproval_leasing_decision”, “fraud_decision”, “affordability_decision”, and “credit decision”). Although Naughton Figure 14 only shows the “affordability_decision” definition including a prediction model “prediction-service-us-income-2p0p0”, Naughton Figures 11 and 12A-12B teach other variations of the preapproval decision and affordability decision definitions that includes a definition for a different prediction model (e.g., “risk_consumer”) (Naughton [0141]-[0142]: “As will be appreciated by one of ordinary skill in the art, a variety of syntaxes can be used to express decisions. FIG.11 illustrates an example of another embodiment of a preapproval decision rules 1100 and FIGS. 12A and 12 B illustrate another embodiment of an affordability decision rules 1200 … It is assumed for the purposes of discussion that the additional data source ApprovedVehicleCount version 1.2 and a prediction model risk_consumer are defined … decision rules 1100 and 1200 can include similar information as discussed previously, such as a decision type … data sources … sub-decisions … constants …, prediction models (indicated at 1105 and 1209), variables, conditions, failure codes, and other information.”). In particular, Naughton indicates that various equivalent modifications are possible within the spirit and scope of the invention based on adapting the modifications to a particular situation or scenario (Naughton [0177]: “Although the invention has been described with respect to specific embodiments thereof, these embodiments are merely illustrative, and not restrictive of the invention. Rather, the description is intended to describe illustrative embodiments, features and functions in order to provide a person of ordinary skill in the art context to understand the invention without limiting the invention to any particularly described embodiment, feature or function, including any such embodiment feature or function described. … various equivalent modifications are possible within the spirit and scope of the invention, as those skilled in the relevant art will recognize and appreciate. … Therefore, many modifications may be made to adapt a particular situation or material to the essential scope and spirit of the invention.”). A person having ordinary skill in the art would understand from these examples taught in Naughton Figures 11, 12A-12B, and 14 that prediction models can be defined and applied in more than one decision definition, and different prediction models can be defined for each decision definition. Therefore, a person having ordinary skill of the art can also apply these teachings in Naughton to define a plurality of decision definitions that collectively include definitions associated with a plurality of prediction models, and as such, these plurality of decision definitions including a plurality of prediction models received by the decision engine further correspond to data that defines a plurality of trained machine learning (ML) models. Hence, the Naughton reference still teaches the amended limitation as recited and is still within the scope of Applicant’s claimed invention, and thus Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“Neither Nguyen nor Heno, whether considered alone and/or in combination, make up for the deficiencies of Naughton. For example, neither Nguyen nor Heno show (a) receiving, by an application, data comprising a specification that defines a plurality of trained machine learning (ML) models; (b) displaying, in a UI, a list of the plurality of trained ML models; or (c) processing, by the application, a received user selection of a particular trained ML model from the list of the plurality of trained ML models, such as is recited in claim 1, as presently amended.
…
Claim 1 and claims 2-11 and 13, depending therefrom, are therefore distinguished from Naughton, Nguyen, and Heno, whether considered alone and/or in combination. Claims 14-21 recite claim language similar to that of claim 1 and are, therefore, also distinguished from Naughton, Nguyen, and Heno, whether considered alone and/or in combination, for reasons similar to those discussed above with respect to claim 1.”
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner points out that Applicant’s above argument is directed to the newly amended limitations that were not previously entered. Examiner notes that Applicant does not provide any additional arguments other than trying to apply the Nguyen and Heno references to teach the newly amended limitations in the independent claims. These newly amended limitations will be addressed in the relevant sections indicated below. Examiner addresses the relevance of the Nguyen and Heno references in the following paragraphs.
With regards to the Nguyen reference, Examiner points out that the Nguyen reference still teaches the recited limitation from the independent claims: “… creating, by an engine factory, an instance of an engine …”. Under its broadest reasonable interpretation, this limitation broadly recites the instantiation of an engine by a another system representing an engine factory, where the term “engine factory” broadly indicates a series of steps or stage within a production or deployment environment. As indicated in the Final Office Action mailed February 28, 2022, Nguyen teaches a decision engine used within a modelling service during the production phase of a pipeline, where the production phase applies a model specification provided in a format shown in Nguyen Figures 4A, 4B (showing the name and version of the prediction model) that is analogous to the prediction model name, version format shown in Naughton Figure 4, element 411. Nguyen further teaches the selected trained machine learning model stored within a prediction server (located within the decision system taught in Naughton Figure 2, elements 240, 242, 244). Nguyen teaches this production data pipeline deploys the prediction model as a production model usable by a decision engine taught in Naughton (Nguyen [0056], [0086]-[0088]), where Nguyen explicitly incorporates the Naughton reference in its entirety, hence making this a valid combination. This production data pipeline effectively instantiates and applies this decision engine to use a production model (thus representing an engine factory), and hence this production data pipeline that instantiates and applies a decision engine corresponds to the creation of an instance of an engine by an engine factory (Nguyen [0056]: “Modelling system 100 can apply the selected machine learning algorithm to the training data to train a predictive model … The selected model can be made available to other processes … the predictive model developed by system 100 may be registered as a model for use by … a decision engine such as described in U.S. patent application Ser. No. 16/011,617 filed Jun. 18, 2018 entitled “Computer System Decision Engine”, which is hereby fully incorporated herein by reference for all purposes.”; [0080]-[0082]: “The trained predictive model, including the selected trained model, may be output as a prediction model comprising a set of software objects with methods to implement a selected predictive model on data input into the prediction model … a selected prediction model can be directly deployable as a production model usable by a decision engine … the model training input format used to train the model is selected to match the production format such that the prediction model can receive the production formatted data when the predict function is called and apply the same pipeline as was used in training the model. A selected trained model trained based on the model training specification can be called by the name provided with the model training specification or generated by the system. … when inputting the model training specification, a user may specify the model being trained is 'delinquency60, version=1p0p0.'”; and [0086]-[0088]: “A selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification … As discussed in U.S. patent application Ser. No 16/011,617 … a decision may reference a prediction from a prediction service … the decision engine … calls over to the prediction service and the prediction service informs the decision engine of the data needed for the prediction … The decision engine can receive the results of the requested prediction from the prediction service to apply the rule that referenced the prediction. The instance of the prediction, the version, and data used to generate the prediction may be stored in the data warehouse.”). As indicated the same Final Office Action, the motivation to combine the Nguyen reference is taught in Nguyen, as the Nguyen reference explicitly incorporates by reference in its entirety the teachings taught in the Naughton reference, where these identified teachings (the decision engine, the machine learning model specification, the decision resulting from the prediction from the decision engine) are used to facilitate the re-usability of a machine learning model (the decision engine) into a machine learning production pipeline. This encapsulation and integration of the decision engine with the machine learning production pipeline enables the automation and deployment flow for a machine-learning based decision service, resulting in a computationally efficient system that can be re-used and repeated to be applied in various applications that support different data types and formats (Nguyen [0056]; [0086]-[0087]; and [0003]-[0006]: “It is becoming increasingly common for network sites to employ computer-based decision systems to customize content provided to users via web pages, web applications, and mobile device applications. For example, a decision system may employ a software system, referred to as a rules engine, that executes rules in a runtime production environment to approve/disapprove users for accounts, determine which products/services to offer to users and make other decisions that affect the content provided to users. … Decision systems may utilize machine learning predictive models in making decisions. Training machine learning models, however, can be a computationally intensive task. … This process may demand significant amounts of computational and developer time to manage the workflow in a statistically sound manner. … machine learning models are developed by data scientists and then turned over to engineers to productionize the model — that is implement the model in a production environment. Data scientists often develop machine learning models using data that is of a different format or from different sources than the data that will be used in the production environment.”). Hence, given the evidence provided above, under its broadest reasonable interpretation the Nguyen reference continues to teach the recited claim limitations found in the independent claims, and thus Applicant’s argument is not persuasive, and the prior art rejection is maintained.
With regards to the Heno reference, Examiner points out that the Heno reference still teaches the recited limitation from the independent claims: “… displaying, in the UI, shorter feature names representing influencer names that are mapped to the one or more influencers”. As also indicated the Final Office Action mailed February 28, 2022, the Heno reference explicitly teaches the display of shorter names of attribute namestrings on different graphical plots along with their corresponding longer name and their associated Shapley influence values that are determined based on the output of a model, and as such, the display of these shorter attribute namestrings on different graphical plots correspond to influencer names that are mapped to one or more influencers (Heno README.md Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=”bar”), with the corresponding mapping between attribute namestring and shorter names provided under “print(boston.DESCR)”). As indicated the same Final Office Action, the motivation to combine is taught in Heno, since the variable names and their corresponding shorter names are mapped to each other, and as such, both names are effectively referencing the same variable or attribute. From a visual perspective, the shorter name on a graphical representation (i.e. graphs, bar plots) allows for better readability of the information, where there may not be enough space to show the longer variable name without impacting or diverting the main focus of the graphical representation. Hence, it would have been obvious to a person having ordinary skill in the art to use a shorter name as a substitute for the longer but more descriptive variable name to display information without impacting the overall predictable results (Heno README.md Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=“bar”), with the corresponding mapping between attribute namestring and shorter names provided under “print(boston.DESCR)”). Hence, given the evidence provided above, under its broadest reasonable interpretation the Heno reference continues to teach the recited claim limitations found in the independent claims, and thus Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“As discussed above, claims 3, 5, 8, 11, 14-19, 21 are distinguished from Naughton, Nguyen, and/or Heno, whether considered alone and/or in combination. None of De Shetler, Brownlee, and/or Potapenkov, whether considered alone and/or in combination, makes up for the deficiencies of Naughton, Nguyen, and/or Heno.
De Shetler appears to show a machine learning approach to determining terms and limits on a merchant device's use of a third party electronic payments system (TPEP system). [De Shetler, Para. 16.] Brownlee appears to show a gradient boosting machine learning algorithm.
[Brownlee, P. 1.] Potapenkov appears to show the use of the YAML domain specific language. [Potapenkov, P. 1.]
However, none of De Shetler, Brownlee, and/or Potapenkov, whether considered alone and/or in combination with Naughton, Nguyen, and/or Heno show a method implemented by one or more data processors forming part of at least one computing device, the method comprising: (a) receiving, by an application, data comprising a specification that defines a plurality of trained machine learning (ML) models; generating, by the application, a user interface (UI); (b) displaying, in the UI, a list of the plurality of trained ML models; or (c) processing, by the application, a received user selection of a particular trained ML model from the list of the plurality of trained ML models; parsing, by the application, a model description of the particular trained ML model; creating, by an engine factory, an instance of an engine based on the model description; displaying, in the UI, a request for a prediction and an associated explanation using the instance of engine; receiving, by the UI, user input data comprising a requested prediction, the user input data comprising influencer values of one or more influencers; and determining and providing, by the instance of the engine, the requested prediction and the associated explanation based on the user input data, such as is recited in claim 1, as presently amended.”
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner points out that Applicant’s above argument is directed to the newly amended limitations that were not previously entered. Examiner notes that the Applicant does not provide any additional arguments other than trying to apply the Nguyen, Heno, De Shetler, Brownlee, and Potapenkov references to teach the newly amended limitations in the independent claims. The newly amended limitations will be addressed in the relevant sections indicated below. Furthermore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As indicated in the Final Office Action mailed February 28, 2022, the Brownlee reference is used to teach the identified respective limitations from dependent claims 8, 18, and 21, while the Potapenkov reference is used to teach the identified respective limitations from dependent claims 11 and 19. Examiner points to the same Final Office Action for the claim mapping details for these dependent claim limitations, as well as the relevant 103 prior art section provided below. Hence, Applicant’s argument regarding the Brownlee and Potapenkov references are not persuasive, and the prior art rejection is maintained.
With regards to the De Shetler reference, Examiner points out that the De Shetler reference still teaches the recited limitation found in independent claim 14: “… wherein the prediction and the associated explanation comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer …”. As indicated in the Final Office Action mailed February 28, 2022, De Shetler teaches generating an explanation of an output of a machine learning model, where this explanation is in the form of a prediction array that includes a list of reason_codes consisting of an array of ranked variables/features (representing “an array of individual contributions associated with each of the one or more influencers”), where each reason_code array element includes a feature name (“influencer”) and corresponding effect and direction variables that represents the quantitative impact and direction associated with each feature. This prediction array is produced by a Shapley algorithm, and contains a ranked list of features and effect variables identifying the quantitative impact associated with each feature. Hence, this prediction array corresponds to a prediction and an associated explanation that comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer (De Shetler [0078]: “ … the second machine learning model may also be an XGBoost algorithm. … a Shapley Additive Explanations (SHAP) approach may be used to explain the output of the machine learning model. SHAP connects game theory with local explanations, and is a consistent and logically accurate additive feature attribution method. … Assume a machine learning prediction is made based on a customer profile. The customer profile used for the machine learning algorithm is a 1xN feature vector. For each of the N features, the value of the feature is moved. The XGBoost algorithm is executed again, and the impact of moving the feature is observed and recorded. The SHAP algorithm ranks the impact and the direction of the impact. The direction of impact is a quantitative assessment whether the change made the machine learning output bigger or smaller. Finally the SHAP algorithm sorts the ranked impacts by feature. The feature or features that have the highest rank or ranks are output as the reasons. A detailed example of a response from the machine learning application, including reasons, is provided below:
 
    PNG
    media_image1.png
    718
    406
    media_image1.png
    Greyscale
). As indicated in the same Final Office Action, the motivation to combine is taught in De Shetler, as a way to perform impact assessment of features for a prediction and to explain the reasoning behind the prediction, which allows a human user to justify and guide further actions taken based on the prediction, thereby improving the usability and understandability of the prediction (De Shetler [0079]-[0084]: “… The process of determining a reason may be termed “translation” of one or more features into one or more reasons for the risk score. … For example, assume that the feature of the highest importance was the merchant's credit score, and the feature of the second highest importance was a feature indicating that the merchant was experiencing explosive growth (e.g. , doubling sales in a single month). These two features, combined, establish a reason to limit the merchant's use of the TPEP system that the merchant has had past credit problems and therefore has a higher probability of being unable to successfully handle the substantially increased business if many of those orders end up as chargebacks. Note that multiple reasons may be provided to a merchant. … In this manner, the merchant understands the limits being placed on the TPEP system, as well as the reason or reasons for the decision. The merchant, upon seeing the reasons, could appeal to the TPEP provider to change the limit based on additional information that the merchant believes is relevant. In this case, a human analyst could determine whether to adjust or remove the limit; however, in the meantime, the merchant may immediately begin to use the TPEP system, with the imposed limits, while waiting for the results of the appeal.”). Hence, given the evidence provided above, under its broadest reasonable interpretation the De Shetler reference continues to teach recited claim limitations found in independent claim 14, and thus Applicant’s argument is not persuasive, and the prior art rejection is maintained.
As indicated earlier, Applicant’s amendments to the claims changes the scope of the independent claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 14, and 20,
	Claims 1, 14, and 20 recite the following amended limitation: “receiving, by an application, data comprising a specification that defines a plurality of trained machine learning (ML) models”, but the specification fails to disclose a specification that defines a plurality of trained machine learning (ML) models. Applicant cites their specification paragraph [0042] as containing support for these amended limitations. Examiner notes that Applicant’s paragraph [0042] indicates a user interface (UI) that displays a list of ML models, which enables a user to select one or more ML models. However, paragraph [0042] only discloses a specification associated with a single ML model ([0042]: The specification associated with the ML model 116 can be parsed and integrated into application 122 in order to deploy the ML model 116. For example, a user can use a user interface (UI) that enables the user to select one or more ML models 116 … the UI can display or otherwise output a list of ML model …”). Examiner also points out that the rest of Applicant’s disclosure consistently teaches a specification as including a definition and information associated with a single trained ML model (see [0003]: “… data comprising a specification that defines a trained ML model.”; [0041]: “ML model 116 can have an associated specification that can include general information about the ML model 116 … The specification can be in JavaScript Object Notation (JSON) format and include a definition of the ML model 116 …”). Hence, Applicant’s disclosure lacks any written description that would enable a person having ordinary skill in the art to understand that the identified specification would contain definitions for a plurality of trained ML models. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation in Claims 1, 14, and 20 fails to comply with the written description requirement. For the purposes of examination, this limitation will be interpreted as receiving data containing information from a plurality of specifications, where these specifications collectively include definitions of trained machine learning models.
	Claims 2-11 and 13 are dependent claims tracing back to parent independent Claim 1, and as such inherit the same lack of written description issue established in Claim 1. Hence, Claims 2-11 and 13 are also rejected as failing to comply with the written description requirement by virtue of dependency.
Claims 15-19 are dependent claims tracing back to parent independent Claim 14, and as such inherit the same lack of written description issue established in Claim 14. Hence, Claims 15-19 are also rejected as failing to comply with the written description requirement by virtue of dependency.
Claim 21 is a dependent claim tracing back to parent independent Claim 20, and as such inherits the same lack of written description issue established in Claim 20. Hence, Claim 21 is also rejected as failing to comply with the written description requirement by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019 [hereafter referred as Heno], in even further view of Driscoll et al., U.S. PGPUB 2019/0019106, published 1/17/2019  [hereafter referred as Driscoll].
Regarding amended Claim 1, 
Naughton teaches
(Currently amended) A method implemented by one or more data processors forming part of at least one computing device (Examiner’s note: Naughton teaches a distributed computing system containing one or more computers, where each computing system is linked via a network and each computer corresponds to a data processing system that includes one or more processors (Naughton Figure 16; [0172]-[0173]: “… a distributed network computing environment …a client computing device 2014, a server system 2016 and one or more information provider systems 2017 …”; [0175]: “Each of the computers in FIG. 16 may have more than one CPU … Each of computers 2014 and 2016 is an example of a data processing system …”; [0179]; and [0181]).), the method comprising: 
… receiving, by an application, data comprising a specification that defines a plurality of trained machine learning (ML) models (Examiner’s note: As indicated earlier, this limitation exhibits an 112(a) lack of written description issue, and hence for the purposes of examination, this limitation will be interpreted as receiving data containing information from a plurality of specifications, where these specifications collectively include definitions of trained machine learning models. Naughton teaches a decision system containing a decision engine that loads decision information and parses received decision information to act on the defined conditions, rules, variables, and models specified within each decision node to generate a decision result. Naughton Figure 4 teaches the general format of the decision information, which includes the definition of a prediction model including the model name and version. Naughton additionally teaches that a data modeling/prediction service receives prediction requests (i.e., from the decision engine, through the parsing of the received decision information) and applies the defined prediction model to generate a prediction result, where these prediction models are further indicated as machine learning models. A person having ordinary skill in the art would understand that machine learning based prediction models generating prediction results are trained ML models (Naughton [0029]: “Decisions may incorporate a variety of rules, data sources and predictions … Decisions may be organized, for example, in a decision tree that defines the sources of data, variables and models to be loaded for each level of the tree … The decision engine walks the tree to determine data required for the decision and pre-fetches or not data for decisions further in the decision tree based on configuration … the decision service can be configured to wait to fetch data until executing a decision or requesting a prediction that uses the data.”; [0044]: “A decision may also reference a prediction from a service that applies prediction models (e.g., … machine learning models) to generate prediction results … decisions may reference predictions exposed by the prediction data provider 130. If a decision references a prediction, decision engine 114 can generate a prediction request to the data provider 130 and receive the prediction result.”; [0068]; [0080]; [0087]; and Figure 4, element 411, [0098]). Naughton Figures 11, 12A-12B, and 14 further teaches a vehicle financing decision application (Naughton [0105]) containing a plurality of decision definitions, where Naughton Figure 14 teaches an “affordability_decision” definition including a prediction model “prediction-service-us-income-2p0p0”, and Naughton Figures 11 and 12A-12B teach other variations of the preapproval decision and affordability decision definitions that includes a different prediction model (e.g., “risk_consumer”). A person having ordinary skill in the art would understand from these examples that prediction models can be defined and applied in more than one decision definition, and different prediction models can be defined for each decision definition. Hence, a decision engine that receives these decision definitions containing a plurality of prediction models further corresponds to an application (e.g., the decision system executing the decision engine) receiving data comprising a plurality of specifications that includes definitions for a plurality of trained machine learning (ML) models (Naughton Figures 11, 12A-12B, [0141]-[0142]; Figure 14, [0156]-[0160]; and [0177]).) …
… generating, by the application, a user interface (UI) (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites generating user interfaces for interaction with an application. Naughton teaches a computing system including client computing devices that run a client application to interface with the decision system. The client application generates web-based application pages on a browser for interfacing with the other computing devices in the decision system, and hence these web pages generated for interfacing with the different computing devices in the decision system correspond to the application generating user interfaces (UI) for interaction between the computing devices (Naughton [0053]: “… A client computing device may run a client application, such as an application specifically configured to interface with decision system 200 to generate application pages for display to a user, a web browser or other client application …”; [0057]: “… The interfaces can be configured to … receive and respond to queries from users at client computing devices, interface with information provider systems 204, obtain data from or provide data obtained, or determined, by decision system 200 to client computing devices 202 …”; and [0061]).) …
… processing, by the application, a received … particular trained ML model (Examiner’s note: As indicated earlier, Naughton teaches a decision system containing a decision engine that loads decision information and parses a received plurality of decision definitions comprising a decision application, where each decision information includes a definition of a prediction model including the model name and version (Naughton Figure 4 teaches the general format of the decision information, and Naughton Figure 14 teaches a decision tree structure containing a plurality of decision definitions, where each decision definition can include a different prediction model definition corresponding to a trained ML model). The result of parsing this decision information containing the prediction model name and version allows the data modeling/prediction service to send prediction requests to apply the defined prediction model to produce a prediction result. Hence, the decision system executing the decision engine to load and parse the decision information to obtain the prediction model name and version (from each decision definition) for use in generating a request to retrieve the necessary data and prediction model to produce a prediction result corresponds to an application performing processing on a received particular trained ML model (Naughton [0029]; [0044]; [0068]; [0080]; [0087]; Figure 4, element 411, [0098]; and Figure 8, [0129]-[0130]: “… Decision rules 800 includes a model reference 810 referencing the affordability prediction prediction-service-us-income-2p0p0 (e.g., a model maintained by data modeling and prediction services 240, 340) … The prediction service may request data needed to make the prediction … The prediction services applies the appropriate prediction model to the data from the data source instances and other data to return prediction results …”).) …
… parsing, by the application, a model description of the particular trained ML model (Examiner’s note: As indicated earlier, Naughton teaches a decision system containing a decision engine that loads decision information and parses received decision information, where this decision information includes definitions of prediction models including the model name and version. The result of parsing this decision information containing the prediction model name and version allows the data modeling/prediction service to further send prediction requests to apply the defined prediction model to produce a prediction result. Hence, the decision system executing the decision engine to load and parse the decision information to obtain the prediction model name and version from each decision definition corresponds to an application parsing a model description of a particular trained ML model, where this model description is further used to send a prediction request to the data modeling/prediction service (Naughton [0029]: “… Decisions may incorporate a variety of rules, data sources and predictions. According to one embodiment, the decision engine is configured to load a decision and parse the decision …”; [0044]; [0068]; [0080]; [0087]; Figure 4, element 411, [0098]; and Figure 8, [0129]-[0130]).) …
… creating … an instance of an engine based on the model description (Examiner’s note: As indicated earlier, Naughton teaches a decision system containing a decision engine that loads decision information and parses received decision information that includes definitions of prediction models including the model name and version. The result of parsing this decision information containing the prediction model name and version allows the data modeling/prediction service to further send prediction requests to apply the defined prediction model to produce a prediction result. Hence, the decision system executing the decision engine to further apply the defined prediction model to produce a prediction result corresponds to the creation of an instance of an engine based on the model description (to perform further tasks such as applying the defined prediction model to produce a prediction result) (Naughton [0029]; [0044]; [0068]; [0080]; [0087]; Figure 4, element 411, [0098]; and Figure 8, [0129]-[0130]).) …
… displaying, in the UI, a request for a prediction and an associated explanation using the instance of the engine (Examiner’s note: Naughton teaches client computing devices interfacing with a decision requestor through web interfaces to submit queries and requests for a decision from the decision system/service, with the returned results used to generate the web content that is provided to the client applications. Naughton further teaches if the decision request references a prediction, the data modelling and prediction service within the decision engine can apply the appropriate set of prediction inputs and the corresponding prediction model will be applied to produce the prediction result representing the decision result, and associated metadata about the decision (e.g., pass/fail, prediction codes, and decision codes indicating why the decision failed), where this associated metadata explaining why a decision failed represents an explanation. Hence, this request from a client computing device to trigger the decision engine to apply a prediction model to produce a corresponding decision result containing the prediction result and an explanation corresponds to a process that displays the request for a prediction and an associated explanation using the instance of the engine (Naughton Figure 2, elements 220, 250, 254; [0053]-[0057]; [0064]-[0067]: “Decision requestor 220 is configured to communicate with client applications to provide content to client applications and request decisions from decision service 250 … a client computer 202 may submit a request for a decision … Interface proxy 212 routes the request to decision requestor 220 and decision requestor 220 requests a decision from decision service 250. Decision requestor 220 includes rules to map decision results to actions … the results of the decisions can be used by the decision requestor 220 to generate content or determine content to be provided to the client applications … Decisions may reference data sources by decision service 250, predictions from data modelling service and prediction service 240 … If a decision references a prediction, decision engine 254 generates a prediction request to data modelling and prediction service 240. Data modeling and prediction service 240 can apply a prediction model … to a set of prediction inputs to return a prediction score …”; and [0074]: “… decision engine 254 can … retrieve the required data sources and/or prediction scores, process the decision rules to generate a decision result and return the decision result to the requesting service. The decision result may include the ID of the decision and metadata about the decision including … an indication of whether the decision result was a pass or a fail, prediction scores generated when making the decision, decline codes indicating why the decision failed …”).) … 
… receiving, by the UI, user input data comprising a requested prediction (Examiner’s note: As indicated earlier, Naughton teaches client computing devices interfacing with a decision requestor through web interfaces to interact with the decision system executing the decision engine. Naughton teaches the web interfaces are used to obtain data from client devices to perform queries and requests for decisions, and hence this process of obtaining data from client devices to perform queries and requests correspond to the UI receiving user input data comprising a requested prediction (Naughton Figure 2, [0057]: “… The interfaces can be configured to, for example, receive and respond to queries from users at client computing devices … obtain data from or provide data obtained, or determined, by decision system 200 to client computing devices 202 … the particular interface utilized in a given context may depend on … the type of data to be obtained or presented … these interfaces may include for example web pages, web services …”; [0064]-[0067]; [0074]; and [0143]: “ … a decision may specify constants and variables. … A variable name may also refer directly to an attribute of a decision input, data source, or prediction result. …”).) …
… determining and providing, by the instance of the engine, the requested prediction and the associated explanation (Examiner’s note: As indicated earlier, Naughton teaches a decision request referencing a prediction, where the data modelling and prediction service within the decision engine applies the appropriate set of prediction inputs and the corresponding prediction model will be applied to produce the prediction result representing the decision result, and associated metadata about the decision (e.g., pass/fail, prediction codes, and decision codes indicating why the decision failed), where this associated metadata explaining why a decision failed represents an explanation. Hence, this request from a client computing device to trigger the decision engine to apply a prediction model to produce a corresponding decision result containing the prediction result and an explanation corresponds to a process of determining and providing the requested prediction and an associated explanation using the instance of the engine (Naughton Figure 2, elements 220, 250, 254; [0053]-[0057]; [0064]-[0067]; and [0074]).)…
While Naughton teaches an application receiving data comprising a specification that defines a machine learning (ML) model, Naughton does not explicitly teach
… creating, by an engine factory, an instance of an engine …
Nguyen teaches
… creating, by an engine factory, an instance of an engine (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the instantiation of an engine by a another system representing an engine factory, where the term “engine factory” broadly indicates a series of steps or stage within a production or deployment environment. Nguyen teaches a decision engine used within a modelling service during the production phase of a pipeline, where the production phase applies a model specification provided in a format shown in Nguyen Figures 4A, 4B (showing the name and version of the prediction model) that is analogous to the prediction model name, version format shown in Naughton Figure 4, element 411. Nguyen further teaches the selected trained machine learning model stored within a prediction server (located within the decision system taught in Naughton Figure 2, elements 240, 242, 244). Nguyen teaches this production data pipeline deploys the prediction model as a production model usable by a decision engine taught in Naughton (Nguyen [0056], [0086]-[0088]), where Nguyen explicitly incorporates the Naughton reference in its entirety, hence making this a valid combination. This production data pipeline effectively instantiates and applies this decision engine to use a production model (thus representing an engine factory), and hence this production data pipeline that instantiates and applies a decision engine corresponds to the creation of an instance of an engine by an engine factory (Nguyen [0080]-[0082]: “The trained predictive model, including the selected trained model, may be output as a prediction model comprising a set of software objects with methods to implement a selected predictive model on data input into the prediction model … a selected prediction model can be directly deployable as a production model usable by a decision engine. … the model training input format used to train the model is selected to match the production format such that the prediction model can receive the production formatted data when the predict function is called and apply the same pipeline as was used in training the model. A selected trained model trained based on the model training specification can be called by the name provided with the model training specification or generated by the system. … when inputting the model training specification, a user may specify the model being trained is 'delinquency60, version=1p0p0.'”; and [0086]: “A selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model id:delinquency60-1p0p0 in the rules language of  … U.S. patent application Ser. No. 16/011,617 filed Jun. 18, 2018, entitled “Computer System Decision Engine”.”).) …
Both Naughton and Nguyen are analogous art since they both teach providing a machine learning model specification to a machine-learning based decision service to perform predictions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the decision service as taught in Naughton and incorporate it within the production phase of a pipeline within a modeling service by providing a trained model specification as taught in Nguyen as a way to automate the production and deployment of a machine-learning based decision service. The motivation to combine is taught in Nguyen, as the Nguyen reference explicitly incorporates by reference in its entirety the teachings taught in the Naughton reference, where these identified teachings (the decision engine, the machine learning model specification, the decision resulting from the prediction from the decision engine) are used to facilitate the re-usability of a machine learning model (the decision engine) into a machine learning production pipeline, and hence enabling the automation and deployment flow for a machine-learning based decision service, resulting in a computationally efficient system that can be re-used and repeated to be applied in various applications that support different data types and formats (Nguyen [0056]; [0086]-[0087]; and [0003]-[0006]: “It is becoming increasingly common for network sites to employ computer-based decision systems to customize content provided to users via web pages, web applications, and mobile device applications. For example, a decision system may employ a software system, referred to as a rules engine, that executes rules in a runtime production environment to approve/disapprove users for accounts, determine which products/services to offer to users and make other decisions that affect the content provided to users. … Decision systems may utilize machine learning predictive models in making decisions. Training machine learning models, however, can be a computationally intensive task. … This process may demand significant amounts of computational and developer time to manage the workflow in a statistically sound manner. … machine learning models are developed by data scientists and then turned over to engineers to productionize the model — that is implement the model in a production environment. Data scientists often develop machine learning models using data that is of a different format or from different sources than the data that will be used in the production environment.”).
While Naughton in view of Nguyen teaches obtaining or providing input through web-based interfaces and displaying associated decision results to client computing devices (Naughton [0057], [0074]), Naughton in view of Nguyen does not explicitly teach
… displaying, in the UI, shorter feature names representing influencer names that are mapped to the one or more influencers.
Heno teaches
… displaying, in the UI, shorter feature names representing influencer names that are mapped to the one or more influencers (Examiner’s note: Heno teaches shorter names of attribute namestrings on different plots showing attributes and their corresponding Shapley values resulting from processing the results from a trained random forest regressor model, where these plots indicate each attribute’s impact and contribution on the model input, and where a mapping of the shorter names to the longer attribute namestrings are provided in a description detail shown on a display to a user (Heno README.md Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=“bar”), with the corresponding mapping between attribute namestrings and shorter names provided under “print(boston.DESCR)”).).
Both Naughton in view of Nguyen and Heno are analogous art since they both teach providing explanations from a machine learning model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the decision input variables with corresponding names taught in Naughton in view of Nguyen and extend it to incorporate shorter names mapped to variable names taught in Heno, in the context of providing alternate ways of displaying decision input variables that provide the most impact or contribution on client computing devices. The motivation to combine is taught in Heno, since the variable names and their corresponding shorter names are mapped to each other, and as such, both names are effectively referencing the same variable or attribute. From a visual perspective, the shorter name on a graphical representation (i.e. graphs, bar plots) allows for better readability of the information, where there may not be enough space to show the longer variable name without impacting or diverting the main focus of the graphical representation. Hence, it would have been obvious to a person having ordinary skill in the art to use a shorter name as a substitute for the longer but more descriptive variable name to display information without impacting the overall predictable results (Heno README.md Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=“bar”), with the corresponding mapping between attribute namestring and shorter names provided under “print(boston.DESCR)”).
While Naughton in view of Nguyen, in further view of Heno teaches a user providing input data to perform a request for a decision that references a prediction (Naughton [0057], [0064]-[0067]), Naughton in view of Nguyen, in further view of Heno does not explicitly teach
… displaying, in the UI, a list of the plurality of trained ML models …
… processing … a received user selection of a particular trained ML model from the list of the plurality of trained ML models …
… receiving … the user input data comprising influencer values of one or more influencers …
… determining and providing … based on the user input data …
Driscoll teaches
… displaying, in the UI, a list of the plurality of trained ML models (Examiner’s note: Driscoll teaches a user interacting with stored trained models via a dynamically created web-based UI, where the interactions involve displaying a set of trained models on a web browser UI for a user to select one of the stored trained models to view additional details or to make updates to one or more schema elements representing an input data record that is pertinent to performing further evaluation of the model. Hence this process of dynamically creating a graphical web-based UI display containing a set of trained models corresponds to a process for displaying, in a UI, a list of a plurality of trained ML models (Driscoll [0042]-[0043]: “… performance of the models that are trained in operation 208 is reviewed and stored in the model repository … operation 210 may include promoting a model for consumption via a UI or REST service … In operation 212, a user can interact with stored trained models via a dynamically created UI served by a web server, such as web server 30 described above with respect to FIG. 1 …”, [0046]: “… the user is presented with all models which support the data source and from which the user searched for and selected a record for evaluation … Each model may be represented by its name …”, [0047]-[0048]; and Figure 9, [0055]: “FIGS. 9-12 illustrate a series of screen shots of examples of administrative user interfaces 900, 1000, 1100, and 1200 that may be provided via the web server 30.”).) …
… processing … a received user selection of a particular trained ML model from the list of the plurality of trained ML models (Examiner’s note: As indicated earlier, Driscoll teaches a user interacting with stored trained models via a dynamically created web-based UI, where the interactions involve displaying a set of trained models on a web browser UI for a user to select one of the stored trained models to view additional details or to make updates to one or more schema elements representing an input data record that is pertinent to performing further evaluation of the model. Driscoll further teaches a user interacting with a selected trained model by making changes to certain schema element feature values associated with the input data record, and applying those changes to trigger a model execution engine to obtain a new evaluation (and prediction result) using the selected model and the changed feature values. Hence, this process of a user making changes to schema values associated with the input data record, and applying these changes to trigger a new evaluation using the selected model and the changed values corresponds to a step that processes a received user selection of a particular trained ML model from the list of the plurality of trained ML models (Driscoll [0042]-[0043], [0046]-[0047], [0048]: “In operation 308, the user makes updates to the values in one or more of the schema elements pertinent to the model. Upon changing of a value, the new set of values is sent to the application server, and subsequently the model execution engine to obtain a new evaluation, which is presented to the user in near real time. This allows the end user to perform “what-if” scenarios to explore how different aspects of a record and changes thereof might affect the evaluation of a record.”; Figure 8, [0054]: “The pertinent record schema values may be modified. The modification of pre-populated values results in the re-evaluation of the value set, and an updated prediction 82 can be displayed in user interface 80, as shown in FIG. 8. …”; and Figure 9, [0055]).) …
… receiving … the user input data comprising influencer values of one or more influencers (Examiner’s note: Under its broadest reasonable interpretation, the term “influencer” broadly indicates an input variable that contributes to a model prediction result, and hence this limitation broadly recites a prediction request containing one or more input variables that contributes to a model prediction result. Driscoll teaches presenting a user with a list of schema elements (based on a given evaluation record) and corresponding feature values for those elements associated with a selected prediction model, and sorting them based on their contribution to a model’s prediction result. Driscoll further teaches that a user can change these schema element feature values and re-submit these values for subsequent evaluation by the prediction model. Hence a user changing these changeable schema feature values (presented to a user according on their contribution to a model’s prediction result) and having the user interface re-submit these values for subsequent evaluation corresponds to receiving user input data comprising influencer values of one or more influencers (Driscoll [0046], [0047]: “In operation 306, the user selects a specific model in order to view the details of the record’s evaluation. The end user is presented with a dynamically generated user interface specific to the selected model, which is generated based on the stored metadata. Each element of the selected record is pre-populated into the model’s required elements of the linked data source’s schema … These schema elements and corresponding values may be sorted by their contribution to the models prediction based on calculations of the record values and the weight of a given schema element, as stored in the model metadata computed during model training. This sorting allows the end user to see which aspects of a record contribute the most towards a model’s evaluation of the record …”, and [0048]).) …
… determining and providing … based on the user input data (Examiner’s note: As indicated earlier, Driscoll teaches a user interacting with stored trained models via a dynamically created web-based UI, where the interactions involve displaying a set of trained models on a web browser UI for a user to select one of the stored trained models to view additional details or to make updates to one or more schema elements representing an input data record that is pertinent to performing further evaluation of the model. Driscoll further teaches a user interacting with a selected trained model by making changes to certain feature values in the schema associated with the input data record, and applying those changes to trigger a model execution engine to obtain a new evaluation (and prediction result) using the selected model and the changed values. Driscoll further teaches displaying these changed feature values along with the updated prediction result, where these feature values were earlier described as identified schema elements that contribute the most towards a model’s evaluation (and hence prediction), and hence their display also serves as an explanation for the model’s corresponding prediction result. Hence, this process of a user making changes to schema values associated with the input data record, and applying these changes to trigger a new evaluation using the selected model and the changed values to display a new prediction result and the associated changed features that contribute most to the prediction result corresponds to a step that determines and provides the requested prediction and an associated explanation based on the changed user input data (Driscoll [0042]-[0043], [0046]-[0047], [0048]; Figures 7-8, [0054]: “… The modification of pre-populated values results in the re-evaluation of the value set, and an updated prediction 82 can be displayed in user interface 80, as shown in FIG. 8. For example, the value of feature 72a from FIG. 7 can be modified to reduce the value from 237 for “Plasma Glucose Concentration” to a value of 99, which is represented as feature 84a in the user interface of FIG. 8 … As a result of this modification, the prediction 74 in FIG.7 has been changed to the prediction 82 in FIG.8. … a diabetes risk related to the Diabetes Risk model 62 from FIG. 6 and patient record 52 of “Jason Allen” from FIG. 5 has been reduced from 74% to 26% as a result of a “what-if” scenario in which the patient’s plasma glucose concentration has been reduced from a value of 237 to 99 and the patient’s BMI has been reduced from 39 to 18.”; and Figure 9, [0055]).) …
Both Naughton in view of Nguyen, in further view of Heno and Driscoll are analogous art since they both teach performing user requests involving prediction models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the user request method taught in Naughton in view of Nguyen, in further view of Heno and enhance the method to allow the user to select a plurality of trained ML models as well as certain relevant data to be changed as taught in Driscoll as a way to improve the usability and flexibility of the decision system. The motivation to combine is taught in Driscoll, since providing the user more control over the selection of a machine learning model and the relevant data that contributes to a selected model’s prediction makes the system more interactive to perform “what-if” scenarios that explore the different aspects of changing a record value and their impacts on a model’s predictions, thereby improving the system’s usability and flexibility as well as reducing the number of tools needed to change the internals of the prediction model (making the system easier to maintain) (Driscoll [0003], [0005], and [0048]).
Regarding amended Claim 2, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches
(Currently amended) The method of claim 1, wherein the determining the prediction and the explanation comprises: 
encoding the user input data into one or more numeric features (Naughton Figure 13: examiner’s note: Naughton teaches using an argument schema to encode decision input values into a particular type (Naughton Figure 13; and [0151]: “… According to one embodiment, the definition of attributes may be maintained as an argument schema. … For each argument, the schema for a data source lists where to source the value of the argument. In the example of FIG. 13, all the values are sourced from the decision input.”). Although the examples shown indicate ‘string’ type, inputs such as “max monthly payment” and “consumer risk scores” represent numeric values, and hence a person having ordinary skill in the art would use a type of “numeric” or “number” to identify such types of numeric input data (Naughton  [0152]: “… For example, a data source could be the count of approved vehicles in the live inventory. The data source definition could specify the inputs of the max monthly payment and risk score of the consumer. Thus, the data source would return the count of vehicles given consumer's specific max monthly payment and risk score.”)); 
browsing a plurality of decision trees defined within the specification to provide a raw prediction score (Examiner’s note: As indicated earlier, Naughton Figures 11, 12A-12B, and 14 teaches a vehicle financing decision application (Naughton [0105]) containing a plurality of decision definitions, where Naughton Figure 14 teaches an “affordability_decision” definition including a prediction model “prediction-service-us-income-2p0p0”, and Naughton Figures 11 and 12A-12B teach other variations of the preapproval decision and affordability decision definitions that includes a different prediction model (e.g., “risk_consumer”). A person having ordinary skill in the art would understand from these examples that prediction models can be defined and applied in more than one decision definition, and different prediction models can be defined for each decision definition. Naughton further teaches that these decision definitions contain leaf nodes, and children condition nodes that are children of a parent decision (Naughton Figures 11 and 12A-12B, [0146]-[0147], [0150]-[0151]). Hence, this set of multiple decision definitions of decision information correspond to “a plurality of decision trees”. Naughton additionally teaches determining a prediction involves walking the relevant decision tree structure, and encountering a child node to request a prediction score (Naughton [0067]) using the specified predictive model (Naughton Figure 14, elements 1410, 1412, 1414 and 1416 (each representing different decision tree ‘kind’, i.e., “preapproval_leasing_decision”, “fraud_decision”, “affordability_decision”, “credit_decision”); [0143]: “As discussed above, a decision may specify constants and variables. The variable names may refer to methods on a decision class that process the decision input or data from data providers (e.g., data sources, prediction results, munged data or other data) to determine a variable value. … Similarly, 1119 indicates sourcing a variable from a prediction (type is specified as prediction) with the prediction model type being risk_consumer.”; and [0156]: “Decision tree 1400 defines the sources of data, variables and models to be loaded, constants to be set and outputs for each level of the tree. The decision engine walks the tree beginning at the node representing the requested decision, determines the data sources required to execute the requested decision (including subdecisions) and pre-fetches or not data for decisions further in the decision tree based on configuration. … responsive to a request for a preapproval_leasing decision, the decision engine walks the tree comprising nodes 1410, 1412, 1414 and 1416 and determines the data sources required for each node. Responsive to a request for a finalized_lease_decision, the decision engine walks the tree comprising nodes 1402, 1410, 1412, 1414 and 1416 and determines the data sources required for each node. Determining the data sources required for a node can include communicating with a prediction service (e.g., data modelling and prediction service 140, 240, 340) to determine the data sources required for the prediction models referenced by the decision corresponding to the node.”). Heno additionally teaches applying training data to a random forest regressor model to produce a score for the model (Heno README.md Step 2. Random Forest).); and
determining an importance value for each influencer, the importance value comprising either 
(i) a SHapley Additive exPlanation (SHAP) value (Examiner’s note: As indicated earlier, Heno teaches Shapley values for attributes, where these Shapley values are the result of processing the training data from a trained random forest regressor model, and where a plot of these attributes and their Shapley values represent how each feature contributes positively or negatively to the model input (thus representing an attribute or feature importance) (Heno README.md Using SHAP to see the feature contribution to the target variable 3rd paragraph: “…Python SHAP library is an easy to use visual library that facilitates our understanding about feature importance and impact direction (positive/negative) to our target variable both globally and for an individual observation.”; and Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=“bar”).) or
(ii) a SHAP value normalized as a z-score using a mean and a standard deviation associated with training data used to train the particular trained ML model.  
Regarding amended Claim 4, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches
(Currently amended) The method of claim 1, 
wherein the particular trained ML model is a regression model (Examiner’s note: Nguyen teaches the selected trained machine learning model (“the particular trained ML model”) from a modelling system can be a regression model (Nguyen [0024]: “The modelling system 100 may support multiple machine learning algorithms to train models including, but not limited to, generalized linear regression models (linear, logistic, exponential, and other regression models), decision trees (random forest, gradient boosted trees, xgboost), support vector machines and neural networks.”). Driscoll also teaches one of the selected trained machine learning models is a logistic regression and a linear regression model (Driscoll Figure 9, with Model Name: LogisticRegression_Diabetes, and Model Name: LinearRegression_Systolic_blood_presssure).) and 
the prediction comprises a prediction score (Examiner’s note: As indicated earlier, Nguyen teaches the selected trained machine learning model from a modelling system returns a prediction containing a prediction score (Nguyen [0080]: “Each trained model may further comprise a commonly named prediction function (called here “ .predict”) used to initiate a prediction by the model. The predict function of each model is callable to take input in the model input format and return a prediction score (e.g., a prediction score for an applicant for credit). The trained model can process the input data using the pipeline, apply the predictive model and generate the prediction score.”).).  
Regarding amended Claim 5, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches
(Currently amended) The method of claim 1, wherein the particular trained ML model is a binary classification model or a multi-class classification model (Examiner’s note: As indicated earlier, Nguyen teaches the selected trained machine learning model from a modelling system, where the selected trained machine learning model can be a support vector machine model, where a person having ordinary skill in the art would understand a support vector machine performs classification between two categories or classes (corresponding to “a binary classification or a multi-class classification model”) (Nguyen [0024]: “The modelling system 100 may support multiple machine learning algorithms to train models including, but not limited to, generalized linear regression models (linear, logistic, exponential, and other regression models), decision trees (random forest, gradient boosted trees, xgboost), support vector machines and neural networks.”).) and
the prediction comprises a prediction decision and a probability associated with the prediction decision (Examiner’s note: As indicated earlier, Driscoll teaches displaying changed feature values along with an updated prediction result, where these feature values were earlier described as identified schema elements that contribute the most towards a model’s evaluation (and hence prediction), and hence their display also serves as an explanation for the model’s corresponding prediction result. Driscoll further teaches an example scenario in which the associated explanation also contains a change of a diabetes risk for a patient, where the diabetes risk was reduced from 74% to 26% as a result of the changed values. This change in diabetes risk expressed as a percentage change represents a probability associated with the prediction. Hence, this diabetes risk and its corresponding reduction due to the displayed changed values on a user interface corresponds to a prediction decision and a probability associated with a prediction decision (Driscoll [0042]-[0043], [0046]-[0047], [0048]; Figures 7-8, [0054]: “… The modification of pre-populated values results in the re-evaluation of the value set, and an updated prediction 82 can be displayed in user interface 80, as shown in FIG. 8. For example, the value of feature 72a from FIG. 7 can be modified to reduce the value from 237 for “Plasma Glucose Concentration” to a value of 99, which is represented as feature 84a in the user interface of FIG. 8 … As a result of this modification, the prediction 74 in FIG.7 has been changed to the prediction 82 in FIG.8. … a diabetes risk related to the Diabetes Risk model 62 from FIG. 6 and patient record 52 of “Jason Allen” from FIG. 5 has been reduced from 74% to 26% as a result of a “what-if” scenario in which the patient’s plasma glucose concentration has been reduced from a value of 237 to 99 and the patient’s BMI has been reduced from 39 to 18.”; and Figure 9, [0055]).).  
Regarding original Claim 6, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches
(Original) The method of claim 1, further comprising: 
requesting, by the application, model information associated with the specification, the model information comprising at least one of a model type, a target name, or a target type (Examiner’s note: As indicated earlier, Nguyen teaches the decision engine (“the application”) making a request to a prediction service, where the request specifies the model information to make the prediction, including the model type (e.g., “random_forest”) for the selected trained model (Nguyen Figure 4B, element 408; and [0085]-[0088]: “As shown in the example of FIG. 4B, 'random_forest' is specified as the machine learning algorithm 408 … selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model_id: delinquency60-1p0p0 … As discussed in … U.S. patent application Ser. No. 16/011,617 filed Jun.18 2018, entitled “Computer System Decision Engine”, a decision may reference a prediction from a prediction service. …”).).
Regarding original Claim 7, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches
(Original) The method of claim 1, further comprising: 
requesting, by the application, model influencers associated with the specification, the model influencers comprising at least one of a name, a value type, a storage type, or a listing of values (Examiner’s note: Under its broadest reasonable interpretation, this limitation recites input variables associated with the specification. As indicated earlier, Nguyen teaches the decision engine (“the application”) making a request to a prediction service where the request includes independent variable data (corresponding to “model influencers”) specified in the model specification to make the prediction, where the independent variables data shown in Nguyen 4A, element 414 includes variable names (Nguyen Figure 4A, element 414; and [0083]-[0088]: “Embodiments of the modelling system can allow a user to provide a model training specification using relatively simple programming. … the model training specification provides a data source for a dependent variable 402, data sources for independent variables 404, a learning transformation pipeline of transformations 406, a machine learning algorithm 408 to apply and parameters 410 for the machine learning algorithm 408. … As shown in the example of FIG. 4B, 'random_forest' is specified as the machine learning algorithm 408 … selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model_id: delinquency60-1p0p0 … As discussed in … U.S. patent application Ser. No. 16/011,617 filed Jun.18 2018, entitled “Computer System Decision Engine”, a decision may reference a prediction from a prediction service. …if a decision engine makes a call to a prediction service for a “deliquency60-1p0p0” prediction, the prediction service can inform the decision engine of the data sources or other data needed to make the prediction (e.g., ‘AgencyAReportSoft’, version = '1p0', 'IncomeReport', version ‘1p1’ (414)). … The decision engine can pass the data source instances or other data to the prediction service …”).).  
Regarding original Claim 9, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches
(Original) The method of claim 1, wherein the specification comprises 
an array of nodes of decision trees arranged in a predefined order (Examiner’s note: Naughton teaches decision definition information (representing a specification) containing associated leaf node and children definitions, where the children definitions are a set of condition nodes with a certain set of rules and relationships that must performed in a certain defined order to return a pass or fail result (Naughton Figures 4, elements 416, 418; Figure 11, Figure 12B; and [0146]-[0147]: “As illustrated in FIG. 11, a condition set is denoted by the key "children." A children array defines a set of condition nodes that are children of the parent decision. A condition node may include a rule or further condition set. The next condition operator (e.g., type: any or type: all) at the same level as a "children" key sets the condition operator that applies to the results of the children condition nodes. For example, the condition operator 1118 means that all the conditions in condition set 1120 must pass for decision 1100 to return a pass. … Condition sets can be nested. Turning to FIG. 12B, rule 1200 defines condition set 1210 having condition operator 1212. The values of the children condition array denoted by "children:" indicated at 1203 includes further children condition sets ("children:" arrays) 1220 and 1230 and rule 1240. According to condition operator 1212, each of condition set 1220, condition set 1230 and condition 1240 must be true in order for decision 1200 to pass.”).) and 
mapped variable names to feature names, wherein each feature name is an alphanumeric representation (Examiner’s note: Under its broadest reasonable interpretation, an alphanumeric representation (defined in Merriam-Webster dictionary) consists of “letters, numbers, and often other symbols (such as punctuation marks and mathematical symbols)”, of which spaces between words and clauses is also considered a punctuation mark (as defined by Merriam-Webster, a punctuation mark are “marks (periods, commas) in a piece of writing that make its meaning clear and that separate it into sentences, clauses, etc.”). Naughton Figure 5, element 520 teaches variables used in decision inputs, consisting of a “label” namestring (“Monthly Reported Income Cents”) and “variable” namestring (“monthly_self_reported_income_cents”), both corresponding to the same variable with a value 300000, where the “variable” namestring corresponds to “variable names” and “label” namestring corresponds to “… feature names”. While Naughton teaches that spaces are used to separate words and clauses, a person having ordinary skill in the art would also understand that other punctuation marks (such as underscores, dashes, semi-colons) can be used to indicate similar separation between words and clauses, effectively producing the same predictable results (Naughton [0115]: “In the example illustrated, each rule includes a "label" which provides a label that is easily human readable for convenience. "variable" specifies the value that is being analyzed by a rule. The variables being analyzed for any given decision may refer to values from a decision input, values obtained from the data source, values obtained from a prediction or other values … A variable name may also refer directly to an attribute of a decision input, data source or prediction result.”).).  
Regarding original Claim 10, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches
 (Original) The method of claim 1, wherein the application is a cloud-based web application (Examiner’s note: Naughton teaches the decision system implemented in a distributed networked environment, comprising a plurality of servers, computing devices, and information provider systems, collectively corresponding to a cloud-based web application (Naughton Figure 16, [0172]-[0173]).).  
Regarding original Claim 13, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches
(Original) The method of claim 1, wherein the instance of the engine is a XGBoost JavaScript Runtime (Examiner’s note: Nguyen teaches the selected trained machine learning algorithm, where the selected trained machine learning algorithm includes an XGBoost algorithm (an ensemble-based decision tree model), which is an open-source software package that can be implemented in Java and/or any other scripting code (Nguyen [0094]: “Examples of machine learning algorithms, for implementation, may include open source packages such as XGBoost (“Extreme Gradient Boosting”) … XGBoost is a decision tree based algorithm…”; and [0099]: “At least portions of the functionalities or processes described herein can be implemented in suitable computer executable instructions. The computer-executable instructions may be stored as software code components or modules on one or more computer readable media … the computer-executable instructions may include lines of compiled C++, Java, HTML, or any other programming or scripting code.”).).  
Regarding amended Claim 20, 
Claim 20 recites a non-transitory computer program product storing instructions which result in operations comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by Naughton, Nguyen, Heno, and Driscoll as indicated in Claim 1. In addition, Naughton teaches local and remote storage devices within a distributed computing environment, where the local and remote storage devices on the computer store program modules or subroutines, and these local and remote storage devices represent non-transitory computer readable storage media (Naughton Figure 16; [0172]-[0176]; [0179]; and [0181]). 
Claims 3 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019 [hereafter referred as Heno], in even further view of Driscoll et al., U.S. PGPUB 2019/0019106, published 1/17/2019  [hereafter referred as Driscoll]; in even further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler].
Regarding original Claim 3, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll as applied to Claim 1 teaches
(Original) The method of claim 1.
While Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches Shapley values stored in “shap_values” and the corresponding variables stored in “X” (Heno README.md Step 1. Load the data into a dataframe; Step 3. SHAP values), Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll does not explicitly teach
… wherein the prediction and the associated explanation comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer.  
De Shetler teaches
… wherein the prediction and the associated explanation comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer (Examiner’s note: De Shetler teaches generating an explanation of an output of a machine learning model, where this explanation is in the form of a prediction array that includes a list of reason_codes consisting of an array of ranked variables/features (representing “an array of individual contributions associated with each of the one or more influencers”), where each reason_code array element includes a feature name (“influencer”) and corresponding effect and direction variables that represents the quantitative impact and direction associated with each feature. This prediction array is produced by a Shapley algorithm, and contains a ranked list of features and effect variables identifying the quantitative impact associated with each feature. Hence, this prediction array corresponds to a prediction and an associated explanation that comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer (De Shetler [0078]: “ … the second machine learning model may also be an XGBoost algorithm. … a Shapley Additive Explanations (SHAP) approach may be used to explain the output of the machine learning model. SHAP connects game theory with local explanations, and is a consistent and logically accurate additive feature attribution method. … Assume a machine learning prediction is made based on a customer profile. The customer profile used for the machine learning algorithm is a 1xN feature vector. For each of the N features, the value of the feature is moved. The XGBoost algorithm is executed again, and the impact of moving the feature is observed and recorded. The SHAP algorithm ranks the impact and the direction of the impact. The direction of impact is a quantitative assessment whether the change made the machine learning output bigger or smaller. Finally the SHAP algorithm sorts the ranked impacts by feature. The feature or features that have the highest rank or ranks are output as the reasons. A detailed example of a response from the machine learning application, including reasons, is provided below:” 
    PNG
    media_image1.png
    718
    406
    media_image1.png
    Greyscale
).). 
Both Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll and De Shetler are analogous art since they both teach using machine learning models to perform predictions and associated explanations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prediction and associated explanations resulting from the trained machine learning model as taught in Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll and enhance it by performing the Shapley analysis as taught in De Shetler as a way to provide an explanation for the associated prediction using SHAP values. The motivation to combine is taught in De Shetler, as a way to perform impact assessment of features for a prediction and to explain the reasoning behind the prediction, which allows a human user to justify and guide further actions taken based on the prediction, thereby improving the usability and understandability of the prediction (De Shetler [0079]-[0084]: “… The process of determining a reason may be termed “translation” of one or more features into one or more reasons for the risk score. … For example, assume that the feature of the highest importance was the merchant's credit score, and the feature of the second highest importance was a feature indicating that the merchant was experiencing explosive growth (e.g. , doubling sales in a single month). These two features, combined, establish a reason to limit the merchant's use of the TPEP system that the merchant has had past credit problems and therefore has a higher probability of being unable to successfully handle the substantially increased business if many of those orders end up as chargebacks. Note that multiple reasons may be provided to a merchant. … In this manner, the merchant understands the limits being placed on the TPEP system, as well as the reason or reasons for the decision. The merchant, upon seeing the reasons, could appeal to the TPEP provider to change the limit based on additional information that the merchant believes is relevant. In this case, a human analyst could determine whether to adjust or remove the limit; however, in the meantime, the merchant may immediately begin to use the TPEP system, with the imposed limits, while waiting for the results of the appeal.”).
Regarding amended Claim 14, 
Claim 14 recites a system comprising of claim limitations that are similar in scope to corresponding claim limitations recited in Claims 1, 3, 6, and 7, and hence is rejected under similar rationale and motivations provided by Naughton, Nguyen, Heno, Driscoll, and De Shetler as indicated in Claims 1, 3, 6, and 7. In addition, Naughton teaches a distributed computing system containing one or more computers, where each computing system is linked via a network and each computer corresponds to a data processing system that includes one or more processors, and as such each of these computers corresponding to a data processor (Naughton Figure 16; [0172]-[0173]; [0175]; [0179]; and [0181]). Naughton also teaches local and remote storage devices within a distributed computing environment, where the local and remote storage devices store program modules or subroutines, and hence these local/remote storage devices correspond to memory storing executable instructions stored on the data processor (Naughton Figure 16; [0172]-[0176]; [0179]; and [0181]). 
Furthermore, Driscoll also teaches the limitation “… determining and providing … based on the model information and the model influencers …”, where Driscoll teaches interacting with a selected trained model by making changes to certain feature values in the schema associated with the input data record, and applying those changes to trigger a model execution engine to obtain a new evaluation (and prediction result) using the selected model and the changed values. Driscoll further teaches displaying these changed feature values along with the updated prediction result, where these feature values were earlier described as identified schema elements that contribute the most towards a model’s evaluation (and hence prediction), and hence their display also serves as an explanation for the model’s corresponding prediction result. Hence, this process of a user making changes to schema values associated with the input data record, and applying these changes to trigger a new evaluation using the selected model and the changed values to display a new prediction result and the associated changed features that contribute most to the prediction result corresponds to a step that determines and provides the requested prediction and an associated explanation based on the model information and the model influencers (Driscoll [0042]-[0043], [0046]-[0047], [0048]; Figures 7-8, [0054]; and Figure 9, [0055]).
Regarding original Claim 15, 
Claim 15 recites the system of claim 14, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by Naughton, Nguyen, Heno, and Driscoll as indicated in Claim 2, in view of the rejections applied to Claim 14.
Regarding original Claim 16, 
Claim 16 recites the system of claim 14, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale provided by Naughton, Nguyen, Heno, and Driscoll as indicated in Claim 4, in view of the rejections applied to Claim 14.
Regarding original Claim 17, 
Claim 17 recites the system of claim 14, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale and motivations provided by Naughton, Nguyen, Heno, Driscoll, and De Shetler as indicated in Claim 5, in view of the rejections applied to Claim 14.
Claim 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019 [hereafter referred as Heno], in even further view of Driscoll et al., U.S. PGPUB 2019/0019106, published 1/17/2019  [hereafter referred as Driscoll] as applied to Claim 1; in even further view of Brownlee, Jason, A Gentle Introduction to the Gradient Boosting Algorithm for Machine Learning  (https://web.archive.org/web/20181120145404/https://machinelearningmastery.com/gentle-introduction-gradient-boosting-algorithm-machine-learning/), retrieved from web.archive.org, published 11/20/2018  [hereafter referred as Brownlee].
Regarding amended Claim 8, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll as applied to Claim 1 teaches
(Currently amended) The method of claim 1, 
wherein the particular trained ML model is trained using a gradient boosting technique (Examiner’s note: Nguyen teaches the selected trained machine learning model from a modelling system, where the selected trained machine learning model includes gradient boosting trees (Nguyen [0024]: “The modelling system 100 may support multiple machine learning algorithms to train models including, but not limited to, generalized linear regression models (linear, logistic, exponential, and other regression models), decision trees (random forest, gradient boosted trees, xgboost), support vector machines and neural networks.”). Driscoll also teaches one of the selected trained machine learning models is a gradient boosted tree (Driscoll Figure 9, with Model Name: GradientBoostedTree_Readmission).) …
However, Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll does not explicitly teach 
… the trained ML model comprise a plurality of decision trees.  
Brownlee teaches
… the trained ML model comprise a plurality of decision trees (Examiner’s note: Brownlee teaches adding decision trees as a weak learner during training of the gradient boosting model, until training stops, with the trained model consisting of “a plurality of decision trees” (Brownlee How Gradient Boosting Works: “Gradient boosting involves three elements: 1. A loss function to be optimized. A weak learner to make predictions. 3. An additive model to add weak learners to minimize the loss function. … 2. Weak Learner Decision trees are used as the weak learner in gradient boosting. … Trees are constructed in a greedy manner … 3. Additive Model Trees are added one at a time, and existing trees in the model are not changed. … Instead of parameters, we have weak learner sub-model or more specifically decision trees. … we must add a tree to the model that reduces the loss (i.e., follow the gradient). … A fixed number of trees are added or training stops once loss reaches an acceptable level or no longer improves on an external validation dataset.”).).  
Both Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll and Brownlee are analogous art since they both teach using gradient boosting to train machine learning models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gradient boosting machine learning model taught in Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll and apply the detailed gradient boosting steps of adding decision trees to the machine learning model as taught in Brownlee as a way to produce the predictable result of a trained gradient boosting machine learning model containing a plurality of decision trees. The motivation to combine is taught in Brownlee, as a gradient boosting trees are a more general way to train a weak decision tree model into a stronger model containing a plurality of decision trees through a boosting technique that can use any differentiable loss function to produce a model that has increased prediction performance over a single weak decision tree model (Brownlee AdaBoost the First Boosting Algorithm: “ … Boosting refers to this general problem of producing a very accurate prediction rule by combining rough and moderately inaccurate rules-of-thumb. …”; and How Gradient Boosting Works: “ … A benefit of the gradient boosting framework is that a new boosting algorithm does not have to be derived for each loss function that may want to be used, instead, it is a generic enough framework that any differentiable loss function can be used. … Decision trees are used as the weak learner in gradient boosting. Specifically regression trees are used that output real values for splits and whose output can be added together, allowing subsequent models outputs to be added and “correct” the residuals in the predictions. …”).
Regarding previously presented Claim 21,
Claim 21 recites the non-transitory computer program product of claim 20, where the non-transitory computer program product stores instructions which result in operations comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 8, and hence is rejected under similar rationale and motivations provided by Naughton, Nguyen, Heno, Driscoll, and Brownlee as indicated in Claim 8, in view of the rejections applied to Claim 20.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 
Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019 [hereafter referred as Heno], in even further view of Driscoll et al., U.S. PGPUB 2019/0019106, published 1/17/2019  [hereafter referred as Driscoll], in even further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler] as applied to Claim 14; in even further view of Brownlee, Jason, A Gentle Introduction to the Gradient Boosting Algorithm for Machine Learning  (https://web.archive.org/web/20181120145404/https://machinelearningmastery.com/gentle-introduction-gradient-boosting-algorithm-machine-learning/), retrieved from web.archive.org, published 11/20/2018, 9 pages [hereafter referred as Brownlee].
Regarding original Claim 18, 
Claim 18 recites the system of claim 14, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 8, and hence is rejected under similar rationale and motivations provided by Naughton, Nguyen, Heno, Driscoll, and Brownlee as indicated in Claim 8, in view of the rejections applied to Claim 14.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019 [hereafter referred as Heno], in even further view of Driscoll et al., U.S. PGPUB 2019/0019106, published 1/17/2019  [hereafter referred as Driscoll] as applied to Claim 1; in further view of Potapenkov, Pavel, Advocating YAML as DSL (https://medium.com/@pavelpotapenkov/advocating-yaml-as-dsl-7f5fe695fba9), published 2/23/2017 [hereafter referred as Potapenkov].
Regarding original Claim 11, 
Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll as applied to Claim 1 teaches
(Original) The method of claim 1. 
While Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll teaches trained machine learning model specifications written in scripting languages such as Adaptive Modelling Language AML (Nguyen [0080]-[0082]) or YAML (Naughton [0106]-[0107]) and both Naughton and Nguyen teach that other scripting languages can be used (Naughton [0180] and Nguyen [0099]), Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll does not explicitly teach
wherein the specification comprises a JavaScript Object Notation (JSON) specification.
Potapenkov teaches
wherein the specification comprises a JavaScript Object Notation (JSON) specification (Examiner’s note: Potapenkov teaches YAML syntax is a superset of JSON syntax, thus enabling a person having ordinary skill in the art to readily produce a trained model specification written in JSON (corresponding to “wherein the specification comprises a JavaScript Object Notation (JSON) specification”) by making minimal changes to an existing trained model specification already written in YAML (Potapenkov And the silver bullet is…: “… there’s no silver bullet when deciding what DSL to choose. But as for me, I really think that YAML — is as close to be that bullet as possible. First of all, it is strict: it describes data structures in the manner similar to JSON. It’s syntax is actually a superset of JSON syntax, but allowing to write much less special characters if there’s no ambiguity.”).).
Both Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll and Potapenkov are analogous art since they both teach using scripting languages that can be easily parsed for specifying configurations for use in applications.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trained machine learning model specification written using YAML syntax as taught in Naughton in view of Nguyen, in further view of Heno, in even further view of Driscoll and manually convert it to a trained machine learning model specification using JSON syntax as taught in Potapenkov as a way to produce a JSON specification. The motivation to combine is taught in Potapenkov, driven by the fact that YAML syntax is a superset of JSON syntax, which allows a person having ordinary skill in the art to readily convert an existing YAML specification into a JSON specification by performing minimal differences in syntax to confirm with JSON syntax, in order to produce the same predictable result. Potapenkov additionally teaches that scripting languages such as YAML (which includes JSON, as it is a superset of JSON) are easily parseable by third-party libraries, thus allowing a system to include third-party parsers as intermediate tools within a system, and allow different front-end implementations for a system, thereby improving the reusability of a system (Potapenkov Conclusion: “… since it is a worldwide standard, it is easily parseable by third-party libraries — that saves lots of time during development and allows other people to easily create tools, that will either use your configuration as an input source for some purpose, or use your configuration as intermediate representation while implementing alternative front-ends for configuring your systems.”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 
Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019 [hereafter referred as Heno], in even further view of Driscoll et al., U.S. PGPUB 2019/0019106, published 1/17/2019  [hereafter referred as Driscoll], in even further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler] as applied to Claim 14; in even further view of Potapenkov, Pavel, Advocating YAML as DSL (https://medium.com/@pavelpotapenkov/advocating-yaml-as-dsl-7f5fe695fba9), published 2/23/2017 [hereafter referred as Potapenkov].
Regarding original Claim 19, 
Naughton in view of Nguyen, in even further view of Heno, in even further view of Driscoll, in even further view of De Shetler as applied to Claim 14 teaches
Claim 19 recites the system of claim 14, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claims 9, 10, 11, and 13, and hence is rejected under similar rationale and motivations provided by Naughton, Nguyen, Heno, Driscoll, De Shetler, and Potapenkov as indicated in Claims 9, 10, 11 and 13, in view of the rejections applied to Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121